EXHIBIT 10.2


FIRST CITIZENS NATIONAL BANK
AMENDED AND RESTATED SPLIT DOLLAR AGREEMENT

This Amended and Restated Split Dollar Agreement (the "Agreement") is adopted
this ______ day of ______, 200__, by and between First Citizens National Bank, a
national commercial bank located in Dyersburg, Tennessee (the "Bank"), and
__________ ("Executive"). 

This Agreement amends and restates the prior Split Dollar Plan dated ________ in
which the Executive participated and terminates the split dollar insurance
policy purchased by the Bank in the name of the Executive according to the terms
of the Executive Employment Agreement dated ___________.

The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies, which are owned by the
Bank on the life of the Executive with the designated beneficiary of the
Executive.  The Bank will pay the life insurance premiums from its general
assets. 

Article 1
Definitions

            Whenever used in this Agreement, the following terms shall have the
meanings specified:

1.1      "Bank's Interest" means the benefit set forth in Section 2.1.

1.2      "Beneficiary" means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive.

1.3      "Beneficiary Designation Form" means the form established from time to
time by the Plan Administrator that the Executive completes, signs and returns
to the Plan Administrator to designate one or more Beneficiaries.

1.4      "Board" means the Board of Directors of the Bank as from time to time
constituted.

1.5      "Code" means the Internal Revenue Code of 1986, as amended.

1.6      "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

1.7      "Executive's Interest" means the benefit set forth in Section 2.2 and
2.3.

1.8      "Insurer" means the insurance company or companies issuing the Policies
on the life of the Executive.

1.9      "Net Death Proceeds" means the total death proceeds of the Policy minus
the greater of (i) the cash surrender value or (ii) the aggregate premiums paid
by the Bank.

1.10    "Normal Retirement Age" means age sixty-five (65).

1.11    "Plan Administrator" means the plan administrator described in Article
11.

1.12    "Policy" or "Policies" means the individual insurance policy or policies
adopted by the Bank for purposes of insuring the Executive's life under this
Agreement.

1.13    "Separation from Service" means the Executive ceasing to be employed by
the Bank for any reason other than death.

 

Article 2
Policy Ownership/Interests

 2.1      Bank's Interest.  The Bank shall own the Policies and shall have the
right to exercise all incidents of ownership.  The Bank shall be the beneficiary
of the remaining death proceeds of the Policies after the Executive's Interest
is determined according to Section 2.2 or 2.3 below.

2.2      Executive's Interest - Death prior to Separation from Service.  In the
event of death prior to Separation from Service, the Executive, or the
Executive's assignee, shall have the right to designate the Beneficiary of an
amount of death proceeds equal to the lesser of (i) __________________ or (ii)
the Net Death Proceeds.  The Executive shall also have the right to elect and
change settlement options with respect to the Executive's Interest by providing
written notice to the Bank and the Insurer. 

2.3      Executive's Interest - Death after Separation from Service.  In the
event of death after Separation from Service, the Executive, or the Executive's
assignee, shall have the right to designate the Beneficiary of an amount of
death proceeds equal to the lesser of (i) _______________ or (ii) the Net Death
Proceeds.  The Executive shall also have the right to elect and change
settlement options with respect to the Executive's Interest by providing written
notice to the Bank and the Insurer. 

2.4       Forfeiture of Benefit.  The Executive will forfeit all benefits
hereunder if: (i) the Executive violates any of the provisions detailed in
Article 5 or (ii) the Executive provides written notice to the Bank declining
further participation in the Agreement.

2.5       Subject Plans or Policies.  The Executive's participation in the
Agreement shall replace his participation in any and all plans or policies
heretofore purchased or maintained by the Company to provide death benefits for
the executive or his assigns, not otherwise subject to the Agreement, including
but not limited to the split dollar insurance policy purchased by the Bank in
the name of the Executive according to the terms of the Executive Employment
Agreement dated ________.

Article 3
Comparable Coverage

3.1      Insurance Policies.  If the Executive is entitled to a benefit, the
Bank may provide such benefit through the Policies purchased at the commencement
of this Agreement, or may provide comparable insurance coverage to the
Executive.  If the Executive waives or forfeits his or her right to the benefit,
the Bank may choose to cancel the Policies on the Executive, or may continue
such coverage and become the direct beneficiary of the entire death proceeds.

3.2      Offer to Purchase.  If the Bank discontinues the Policies prior to
Separation from Service, the Bank shall give the Executive at least thirty (30)
days to purchase such Policies.  The purchase price shall be the fair market
value of the Policies, as determined under Treasury Reg. §1.61-22(g)(2) or any
subsequent applicable authority.  The offer to purchase shall be in a written
instrument by the Bank to the Executive.

Article 4
Premiums and Imputed Income

4.1       Premium Payment.  The Bank shall pay all premiums due on all Policies.

4.2       Economic Benefit.  The Bank shall determine the economic benefit
attributable to the Executive based on the life insurance premium factor for the
Executive's age multiplied by the aggregate death benefit payable to the
Beneficiary.  The "life insurance premium factor" is the minimum factor
applicable under guidance published pursuant to Treasury Reg. §
1.61-22(d)(3)(ii) or any subsequent authority.

4.3       Imputed Income.  The Bank shall impute the economic benefit to the
Executive on an annual basis, by adding the economic benefit to the Executive's
W-2, or if applicable, Form 1099.

Article 5
General Limitations

5.1      Removal.  Notwithstanding any provision of this Agreement to the
contrary, the Executive's rights in the Agreement shall terminate if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

5.2      Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide within two (2) years after the date of the Policy or Policies
used to support the benefits under this Agreement, or if the insurance company
denies coverage (i) for material misstatements of fact made by the Executive on
any application for life insurance purchased by the Bank, or (ii) for any other
reason; provided, however that the Bank shall evaluate the reason for the
denial, and upon advice of legal counsel and in its sole discretion, consider
judicially challenging any denial.

5.3      Non-Compete if Separation from Service occurs before Normal Retirement
Age. The Executive shall forfeit the benefits under this Agreement if the
Executive engages, either directly or indirectly, as an officer, director,
principal, agent, employee, stockholder, or otherwise in any business that
competes with or is otherwise similar to the business conducted by the Bank for
a period of five (5) years from Separation from Service if Separation from
Service occurs before Normal Retirement Age. 

5.4       Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not distribute any benefit under this
Agreement if the Executive's employment with the Bank is terminated by the Bank
or an applicable regulator due to a Termination for Cause. For the purposes of
this Agreement, Termination for Cause shall be defined as (i) the conviction of
the Executive or the rendering of a final judgment against the Executive by a
court of competent jurisdiction which is not subject to further appeal for the
willful and continued failure by the Executive to substantially perform his
duties under this Agreement, the Company's policies, or federal and/or state law
(other than any such failure resulting from his disability, as defined in an
employment agreement between Executive and the Company); which breach of duty
has materially adversely affected the safety and soundness of the Company; or
(ii) the Executive's conviction of a felony which is not subject to further
appeal. For purposes of this subparagraph, no act, or failure to act, on the
Executive's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission is in the best interest of the Company.

Article 6
Beneficiaries

6.1      Beneficiary. The Executive shall have the right, at any time, to
designate a Beneficiary to receive any benefits payable under the Agreement upon
the death of the Executive.  The Beneficiary designatedunder this Agreement may
be the same as or different from the beneficiary designated under any other
Agreement of the Bank in which the Executive participates.

6.2       Beneficiary Designation; Change.  The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form, and
delivering it to the Bank or its designated agent.  The Executive's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved.  The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Bank's rules and procedures, as in effect
from time to time.  Upon the acceptance by the Bank of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
cancelled.  The Bank shall be entitled to rely on the last Beneficiary
Designation Form filed by the Executive and accepted by the Bank prior to the
Executive's death.

6.3       Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Bank or its designated agent.

6.4       No Beneficiary Designation.  If the Executive dies without a valid
designation of beneficiary, or if all designated Beneficiaries predecease the
Executive, then the Executive's surviving spouse shall be the designated
Beneficiary.  If the Executive has no surviving spouse, the benefits shall be
made payable to the Executive's estate.

6.5      Facility of Payment.  If the Bank determines in its discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person's property, the Bank
may direct payment of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person.  The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit.  Any payment of a
benefit shall be a payment for the account of the Executive and the Beneficiary,
as the case may be, and shall be a complete discharge of any liability under the
Agreement for such payment amount.

Article 7
Assignment

The Executive may irrevocably assign without consideration all of the
Executive's Interest in this Agreement to any person, entity, or trust.  If the
Executive transfers all of the Executive's Interest, then such interest shall be
entirely vested in the Executive's transferee, who shall be substituted as a
party hereunder, and the Executive shall have no further interest in this
Agreement.

Article 8
Insurer

The Insurer shall be bound only by the terms of the Policies.  The Insurer shall
not be bound by or deemed to have notice of the provisions of this Agreement. 
The Insurer shall have the right to rely on the Bank's representations with
regard to any definitions, interpretations or Policy interests as specified
under this Agreement.

Article 9
Claims and Review Procedure

9.1       Claims Procedure.  The Executive or Beneficiary ("claimant") who has
not received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

9.1.1    Initiation - Written Claim.  The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits.  If such
a claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after such notice was received by the
claimant.  All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred.  The claim
must state with particularity the determination desired by the claimant.

9.1.2   Timing of Bank Response.  The Bank shall respond to such claimant within
ninety (90) days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
claimant in writing, prior to the end of the initial ninety (90) day period,
which an additional period is required.  The notice of extension must set forth
the special circumstances and the date by which the Bank expects to render its
decision.

9.1.3    Notice of Decision.  If the Bank denies part or all of the claim, the
Bank shall notify the claimant in writing of such denial.  The Bank shall write
the notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

(a)               The specific reasons for the denial;

(b)               A reference to the specific provisions of the Agreement on
which the denial is based;

(c)                A description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed;

(d)               An explanation of the Agreement's review procedures and the
time limits applicable to such procedures; and

(e)                A statement of the claimant's right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on review.

9.2       Review Procedure.  If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

9.2.1    Initiation - Written Request.  To initiate the review, the claimant,
within sixty (60) days after receiving the Bank's notice of denial, must file
with the Bank a written request for review.

9.2.2    Additional Submissions - Information Access.  The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim.  The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant's claim for benefits.

9.2.3    Considerations on Review.  In considering the review, the Bank shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

9.2.4    Timing of Bank's Response.  The Bank shall respond in writing to such
claimant within sixty (60) days after receiving the request for review.  If the
Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
sixty (60) days by notifying the claimant in writing, prior to the end of the
initial sixty (60) day period, which an additional period is required.  The
notice of extension must set forth the special circumstances and the date by
which the Bank expects to render its decision.

9.2.5    Notice of Decision.  The Bank shall notify the claimant in writing of
its decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

(a)       The specific reasons for the denial;

(b)       A reference to the specific provisions of the Agreement on which the
denial is based;

(c)       A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits; and

(d)       A statement of the claimant's right to bring a civil action under
ERISA Section 502(a).

Article 10
Amendments and Termination

Notwithstanding any other provision in this Agreement, the Bank and the
Executive may amend or terminate the Agreement at any time prior to the
Executive's Separation from Service by a mutual written agreement signed by the
Bank and the Executive.

Article 11
Administration

11.1    Plan Administrator Duties.  This Agreement shall be administered by a
Plan Administrator, which shall consist of the Board, or such committee or
persons as the Board may choose.  The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with this Agreement.

11.2     Agents.  In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit, (including acting through a duly appointed representative), and
may from time to time consult with counsel who may be counsel to the Bank.

11.3     Binding Effect of Decisions.  The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

11.4     Indemnity of Plan Administrator.  The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

11.5     Information.  To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the salary of the Executive, the date
and circumstances of the death or Separation from Service of the Executive, and
such other pertinent information as the Plan Administrator may reasonably
require.

 

Article 12
Miscellaneous

12.1     Binding Effect.  This Agreement shall bind the Executive and the Bank,
their beneficiaries, survivors, executors, administrators and transferees and
any Beneficiary.

12.2    No Guarantee of Employment.  This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an Executive of
the Bank, nor does it interfere with the Bank's right to discharge the
Executive.  It also does not require the Executive to remain an Executive nor
interfere with the Executive's right to terminate employment at any time.

12.3    Applicable Law.  The Agreement and all rights hereunder shall be
governed by and construed according to the laws of the State of Tennessee,
except to the extent preempted by the laws of the United States of America.

12.4     Reorganization.  The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank under
this Agreement.  Upon the occurrence of such event, the term "Bank" as used in
this Agreement shall be deemed to refer to the successor or survivor company.

12.5    Notice.  Any notice or filing required or permitted to be given to the
Bank under this Agreement shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

One First Citizens Place

Dyersburg, TN  38024

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

12.6     Entire Agreement.  This Agreement, along with the Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Executive as to the subject matter hereof.  No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

EXECUTIVE:                                                                               
FIRST CITIZENS NATIONAL BANK

________________________________        By 
______________________________________
[NAME]                                                         
                                                                        Title 
_____________________________________


--------------------------------------------------------------------------------

{  }      New Designation                                           

{  }      Change in Designation

 

I, ______________ designate the following as Beneficiary under the Agreement:

Primary:

___________________________________________________________

___________________________________________________________

___________________________________________________________

_____%

_____%

_____%

Contingent:

___________________________________________________________

___________________________________________________________

___________________________________________________________

_____%

_____%

_____%

Notes:

•         Please PRINT CLEARLY or TYPE the names of the beneficiaries.

•         To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

•         To name your estate as beneficiary, please write "Estate of _[your
name]_".

•         Be aware that none of the contingent beneficiaries will receive
anything unless ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.  I
further understand that the designations will be automatically revoked if the
beneficiary predeceases me, or, if I have named my spouse as beneficiary and our
marriage is subsequently dissolved.


NAME:                                                                        


SIGNATURE:                  _______________________________          DATE:  
_______

Received by the Plan Administrator this ________ day of ___________________,
2___

BY:        _________________________________

Title:     _________________________________

 

--------------------------------------------------------------------------------


SCHEDULE
TO
FIRST CITIZENS NATIONAL BANK
AMENDED AND RESTATED SPLIT DOLLAR AGREEMENT

Name

 

Section 2.2(i) Amount

 

Section 2.3(i) Amount

Jeffrey D. Agee

$  650,000

$   300,000

Sherrell Armstrong

   350,000

     350,000

Laura Beth Butler

  300,000

   -0-

Christian E. Heckler

  300,000

   -0-

Ralph E. Henson

  750,000

     750,000

Barry Ladd

  710,000

    710,000

Judy D. Long

  650,000

   650,000

Katie S. Winchester

  850,000

   850,000

 

 